Citation Nr: 1759584	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for liver cancer, including as secondary to herbicide agent exposure.  

3.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide agent exposure.  

4.  Entitlement to service connection for a heart disability, including as secondary to herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of entitlement to service connection for hepatitis C and liver cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran set foot in the Republic of Vietnam during the Vietnam War Era and is presumed to have been exposed to herbicide agents.

2.  The competent medical evidence of record establishes that the Veteran has a current diagnosis of diabetes mellitus, which is presumed to be related to his in-service exposure to herbicide agents.  

3.  The competent medical evidence of record shows that the Veteran has coronary artery disease, which is presumed to be related to his in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for a heart disability is warranted.  38 U.S.C. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal disease, are considered chronic, per se, and therefore may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

If a Veteran was exposed to an herbicide agent during active service and manifests coronary artery disease to a compensable degree any time after such service, such disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he is entitled to service connection for diabetes mellitus and ischemic heart disease, including as due to in-service exposure to herbicide agents.  

Considering the evidence of record, to include evidence contained in his personnel record, the Board finds that the Veteran service included setting foot in the Republic of Vietnam.

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran had in-country service in Republic of Vietnam, and as such, it is presumed that he was exposed to herbicide agents, including Agent Orange.

The Veteran's VA treatment records dated since the date of claim show a diagnosis of diabetes mellitus.  Because diabetes is disease presumptively linked to herbicide agent exposure, the Board finds that service connection for diabetes mellitus is warranted.  38 C.F.R. § 3.309(e).  

The Veteran's VA treatment records also contain a diagnosis of coronary artery atherosclerosis in August 2015 and reflect ongoing treatment for coronary artery disease.  Atherosclerotic cardiovascular disease and coronary artery disease are both included in the definition of ischemic heart disease and is presumptively service connected under 38 C.F.R. § 3.309(e).  Thus, the Board finds that service connection for a heart disability, including ischemic heart disease as due to exposure to herbicide agents, is warranted.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for a heart disability is granted.  


REMAND

The Board regrets the delay, but finds that additional development is necessary before consideration of the claim on the merits.  

The Veteran contends that he contracted hepatitis C as a result of air gun inoculations received in-service.   He testified at the March 2017 Board videoconference hearing that there was no sterilization of the inoculation instrument between inoculations.  With respect to other risk factors, the Veteran stated that he has never donated blood or had any blood transfusions.  He acknowledged that he does have a tattoo, but that he got it while in service.  

On review, the record does not contain a medical opinion discussing the Veteran's risk factors in detail and thus, the Board finds that an examination and opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, the Veteran has not been afforded a VA examination to evaluate his liver cancer.  The Veteran has asserted that service connection is warranted for liver cancer on the basis that it is related to his in-service exposure to herbicide agents.  As established above, the Board has found that the Veteran set foot in the Republic of Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent, including Agent Orange.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6).  VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).

Here, liver cancer is not among the conditions for which presumptive service connection based on herbicide exposure is available.  See 38 C.F.R. § 3.309(e). However, though presumptive service connection is not available, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board therefore finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's liver cancer.  See McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  After completion of directive #1, schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any medically indicated tests should be accomplished.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e., probability greater than 50 percent) that the Veteran's currently diagnosed hepatitis C is etiologically related to the Veteran's active military service, to include any in-service air inoculations?

The examiner should elicit from the Veteran a complete history of possible in-service hepatitis C exposure and document such in the VA examination report.  A complete rationale should be provided for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of directive #1, schedule the Veteran for an appropriate examination to determine the nature and etiology of his liver cancer.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any medically indicated tests should be accomplished.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e., probability greater than 50 percent) that the Veteran's liver cancer is etiologically related to the Veteran's active military service, to include the conceded herbicide agent exposure?

The Board advises that the examiner may not rely solely on the fact that a given disability is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between any diagnosed condition and the Veteran's in-service herbicide exposure and must provide specific reasons in support of the opinion. 

A complete rationale should be provided for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


